Exhibit 3.1 No: 1665630 BRITISH VIRGIN ISLANDS The BVI Business Companies Act, 2004 MEMORANDUM OF ASSOCIATION ARTICLES OF ASSOCIATION of BGS Acquisition Corp. A BVI Business Company Incorporated 9 August 2011 Ogier Fiduciary Services (BVI) Limited Nemours Chambers P.O. Box 3170, Road Town, Tortola, VG1110 British Virgin Islands 1 TERRITORY OF THE BRITISH VIRGIN ISLANDS THE BVI BUSINESS COMPANIES ACT 2004 MEMORANDUM OF ASSOCIATION OF BGS Acquisition Corp. A COMPANY LIMITED BY SHARES 1 NAME The name of the Company is BGS Acquisition Corp. 2 STATUS The Company shall be a company limited by shares. 3 REGISTERED OFFICE AND REGISTERED AGENT The first registered office of the Company is at Nemours Chambers, Road Town, Tortola, British Virgin Islands, the office of the first registered agent. The first registered agent of the Company is Ogier Fiduciary Services (BVI) Limited of Nemours Chambers, Road Town, Tortola, British Virgin Islands. The Company may change its registered office or registered agent by a Resolution of Directors or a Resolution of Members. The change shall take effect upon the Registrar registering a notice of change filed under section 92 of the Act. 2 4 CAPACITY AND POWER The Company has, subject to the Act and any other British Virgin Islands legislation for the time being in force, irrespective of corporate benefit: (a)full capacity to carry on or undertake any business or activity, do any act or enter into any transaction; and (b)for the purposes of paragraph (a), full rights, powers and privileges. There are subject to clause 4.1 no limitations on the business that the Company may carry on. 5 NUMBER AND CLASSES OF SHARES The Company is authorised to issue an unlimited number of shares of no par value divided into six classes of shares as follows: (a)Ordinary shares of no par value (“Ordinary Shares”); (b)Class A preferred shares of no par value (“Class A Preferred Shares”); (c)Class B preferred shares of no par value (“Class B Preferred Shares”); (d)Class C preferred shares of no par value (“Class C Preferred Shares”); (e)Class D preferred shares of no par value (“Class D Preferred Shares”); and (f) Class E preferred shares of no par value (“Class E Preferred Shares” and together with the Class A Preferred Shares, the Class B Preferred Shares, Class C Preferred Shares and the Class D Preferred Shares being referred to as the “Preferred Shares”). 3 The Company may issue fractional Shares and a fractional Share shall have the corresponding fractional rights, obligations and liabilities of a whole share of the same class or series of shares. 6 DESIGNATIONS POWERS PREFERENCES OF SHARES Each Ordinary Share in the Company confers upon the Member: (a)the right to one vote at a meeting of the Members of the Company or on any Resolution of Members; (b)the right to an equal share in any dividend paid by the Company; and (c)the right to an equal share in the distribution of the surplus assets of the Company on its liquidation. The rights, privileges, restrictions and conditions attaching to the Preferred Shares shall be stated in this Memorandum, which shall be amended accordingly prior to the issue of such Preferred Shares. Such rights, privileges, restrictions and conditions may include: (a)the number of shares and series constituting that class and the distinctive designation of that class; (b)the dividend rate of the Shares of that class, if any, whether dividends shall be cumulative, and, if so, from which date or dates, and whether they shall be payable in preference to, or in relation to, the dividends payable on any other class or classes of Shares; (c)whether that class shall have voting rights, and, if so, the terms of such voting rights; (d)whether that class shall have conversion or exchange privileges, and, if so, the terms and conditions of such conversion or exchange, including provision for adjustment of the conversion or exchange rate in such events as the Board of Directors shall determine; 4 (e)whether or not the Shares of that class shall be redeemable, and, if so, the terms and conditions of such redemption, including the manner of selecting Shares for redemption if less than all Shares are to be redeemed, the date or dates upon or after which they shall be redeemable, and the amount per share payable in case of redemption, which amount maybe less than fair value and which may vary under different conditions and at different dates; (f)whether that class shall be entitled to the benefit of a sinking fund to be applied to the purchase or redemption of Shares of that class, and, if so, the terms and amounts of such sinking fund; (g)the right of the Shares of that class to the benefit of conditions and restrictions upon the creation of indebtedness of the Company or any subsidiary, upon the issue of any additional Shares (including additional Shares of such class of any other class) and upon the payment of dividends or the making of other distributions on, and the purchase, redemption or other acquisition or any subsidiary of any outstanding Shares of the Company; (h)the right of the Shares of that class in the event of any voluntary or involuntary liquidation, dissolution or winding up of the Company and whether such rights be in preference to, or in relation to, the comparable rights or any other class or classes of Shares; and (i)any other relative, participating, optional or other special rights, qualifications, limitations or restrictions of that class. The directors may at their discretion by Resolution of Directors redeem, purchase or otherwise acquire all or any of the Shares in the Company subject to Regulation 3 of the Articles. 7
